Case 1:17-cr-20353-RNS Document 104 Entered on FLSD Docket 04/29/2020 Page 1 of 3



                           United States District Court
                           Southern District of Florida

   United States of America,              )
   Plaintiff                              )
                                          )
   v.                                     ) Criminal Case No. 17-20353-CR-Scola
                                          )
   Patrick Zamor,                         )
   Defendant.                             )
                        Order Denying Motion for Release
         Now before the Court is the Defendant Patrick Zamor’s motion to reduce
  sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For the reasons set forth below,
  the Court denies Zamor’s motion (ECF No. 99).
         Zamor pled guilty to conspiracy to possess cocaine with intent to
  distribute, and he was sentenced to 60 months on January 29, 2018. Zamor now
  moves for his immediate release from the Bureau of Prisons (“BOP”) due to the
  threat posed by the Covid-19 pandemic. Zamor claims that his medical
  conditions—two prior brain surgeries for subdural hemorrhage, asthma, and “a
  bad liver”—put him at a significantly increased risk of contracting a severe case
  of the coronavirus, and therefore, he should be immediately released from prison
  and transferred to home confinement. The Court does not agree that release
  pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is appropriate in this case for several
  reasons.
         First, Zamor failed to exhaust his administrative remedies. Section 3582
  allows the Court to consider a defendant’s motion for compassionate release
  “after the defendant has fully exhausted all administrative rights to appeal a
  failure of the Bureau of Prisons to bring a motion on the defendant's behalf or
  the lapse of 30 days from the receipt of such a request by the warden of the
  defendant's facility, whichever is earlier.” 18 U.S.C.A. § 3582(c)(1)(A). Where 30
  days have not passed after submitting a request to the warden, the statute
  “presents a glaring roadblock foreclosing compassionate release.” United States
  v. Raia, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020), as revised (Apr. 8, 2020);
  see also United States v. Epstein, 2020 WL 1808616, at *4 (D.N.J. Apr. 9, 2020)
  (citing numerous cases for the proposition that an inmate must comply with this
  subsection before filing a compassionate release motion). Here, Zamor does not
  allege that he submitted a request to the warden, nor that he exhausted all of
  his administrative rights to appeal the Bureau of Prisons’ decision. He seemingly
  concedes that he failed to exhaust the administrative requirement by asking the
Case 1:17-cr-20353-RNS Document 104 Entered on FLSD Docket 04/29/2020 Page 2 of 3



  Court to waive it. (Supplement to Mot., ECF No. 101.) Because Zamor has not
  waited 30 days after submitting a request with the warden and has not
  exhausted his administrative rights, it is improper for the Court to grant this
  motion.
         Second, Zamor did not meet his burden to show that “extraordinary and
  compelling reasons” support his release. If an inmate has a chronic medical
  condition that has been identified by the CDC as elevating an inmate’s risk of
  becoming seriously ill from COVID-19, that condition may constitute
  “extraordinary and compelling reasons,” especially for inmates over the age of
  65. 1 Zamor is a 45-year-old inmate with subdural hemorrhage in his brain,
  asthma, and a “bad liver.” Although people with moderate-to-severe asthma and
  chronic liver disease may be at an increased risk of contracting a severe case of
  Covid-19, Zamor has not sufficiently demonstrated that he has these conditions.
  He asserts that he has asthma, but does not include any details including its
  severity, how long he has had asthma, and whether he uses an inhaler or
  medication to treat his condition. He also does not attach any medical
  documentation demonstrating that he has asthma. With regards to his liver
  issues—he does not say which medical condition ails his liver. The Presentence
  Investigation Report discusses liver issued related to contracting Hepatitis A in
  1994, but it does not say if he has chronic liver disease; nor does Zamor provide
  any documentation or detail regarding the nature or severity of his liver
  problems. Without demonstrating that he has severe medical conditions that
  place him at a high risk of contracting a severe case of Covid-19, Zamor cannot
  show that extraordinary and compelling reasons support his release, and,
  because he is 45-years-old, his risk of catching a severe case is diminished. But
  see, United States v. Oreste, Case No. 14-cr-20349 (S.D. Fla. Apr. 6, 2020) (Scola,
  J.) (granting compassionate release for the Defendant with end-stage renal
  failure, heart failure, diabetes, and a history of respiratory illnesses after he
  completed 60% of his sentence).
         Third, Zamor did not demonstrate that he would not pose a danger to the
  community and that the 3553 factors weigh in favor of his release. Under the
  relevant Sentencing Guidelines Policy Statement, the Court “may reduce a term
  of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. §
  3553(a), to the extent they are applicable, the court determines that . . .


        1 Center for Disease Control and Prevention, Coronavirus Disease: People
  who are at higher risk for severe illness, updated April 15, 2020 at
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
  at-higher-risk.html (people over the age of 65 and those with certain chronic
  conditions are at a high-risk of severe illness from Covid-19).
Case 1:17-cr-20353-RNS Document 104 Entered on FLSD Docket 04/29/2020 Page 3 of 3



  extraordinary and compelling reasons warrant a reduction.” § 1B1.13. The Court
  must also find that the defendant “is not a danger to the safety of any other
  person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. at policy
  stmt. Zamor is a repeat offender, who has previously served a 37-month sentence
  for the possession of cocaine with intent to distribute. See United States v. Zamor,
  Case No. 09-20238-CR-MIDDLEBROOKS. After completing that sentence, he
  then engaged in the narcotics activity that is the subject of this case, while
  suffering from the same conditions he contends now support a reduction in his
  sentence. Crucially, he has completed less than 40% of this sentence, and the
  applicable 18 U.S.C. § 3553(a) factors—such as the nature and circumstances
  of the offense, the history and characteristics of the offender, the need to ensure
  adequate punishment, deterrence, and community protection—do not warrant
  Zamor’s release after serving less than half of his sentence.
          The Government also argues that inmates at FCI Jessup are relatively safe
  due to the many precautions taken by the Federal Bureau of Prisons, and it
  states that FCI Jesup has no confirmed cases of COVID-19. The Court notes that
  the Government does not say how many inmates have been tested at FCI Jesup
  (or if any have been tested), and therefore, it may or may not be significant that
  FCI Jesup has no confirmed cases of COVID-19. Nevertheless, it appears as
  though FCI Jesup is providing as safe an environment as possible at this time
  given its many precautions, including limiting the inmates’ gatherings to
  facilitate as much social distancing as possible, screening newly admitted
  inmates for the disease, and providing face masks to each inmate. (ECF No. 103
  at 3.)
        Done and ordered at Miami, Florida, on April 29, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
